



Exhibit 10.3


STARBUCKS CORPORATION
RESTRICTED STOCK UNIT GRANT AGREEMENT
UNDER THE 2005 NON-EMPLOYEE DIRECTOR SUB-PLAN TO THE
2005 LONG-TERM EQUITY INCENTIVE PLAN


FOR VALUABLE CONSIDERATION, STARBUCKS CORPORATION (the "Company"), does hereby
grant to the individual named below (the "Participant") an award (the "Award")
for the number of restricted stock units (the "Restricted Stock Units") as set
forth below, effective on the Date of Grant set forth below. The Restricted
Stock Units shall vest and become payable in shares of Common Stock (the
"Shares") according to the vesting schedule described below, subject to earlier
expiration or termination of the Restricted Stock Units as provided in this
Restricted Stock Unit Grant Agreement ("this Agreement"). The Restricted Stock
Units shall be subject to the terms and conditions of this Agreement and the
terms and conditions of the 2005 Non-Employee Director Sub-Plan to the 2005
Long-Term Equity Incentive Plan, as each may be amended from time to time
(together, the "Plan"). Capitalized terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan.


Participant:
 
Number of Units:
 
Date of Grant:
 
Vesting Schedule:
100% on



1.    Form and Timing of Payment of Vested Units. Each Restricted Stock Unit
represents the right to receive one Share of Common Stock on the date the
Restricted Stock Unit vests (the "Vesting Date"). Subject to the other terms of
this Agreement and the terms of the Plan, any Restricted Stock Units that vest
will be paid to the Participant solely in whole Shares of Common Stock, on, or
as soon as practicable after, the Vesting Date, and in no case later than March
15 of the year following the year of vesting, or, in the event that the
Participant makes a valid election at a time and in the manner permitted under
Section 409A of the Code, at the time specified in such election. All issuances
of Shares will be subject to the requirements of Section 409A of the Code. Until
the date the Shares are issued to you, you will have no rights as a stockholder
of the Company.


2.    Cessation of Service; Change of Control


2.1    Cessation of Service. In the event that the Participant ceases to be a
Director prior to the Vesting Date for any reason other than Retirement, death
or Disability, the Restricted Stock Units subject to this Agreement shall
immediately terminate and be automatically forfeited by the Participant to the
Company upon such cessation of service as a Director. In the event that the
Participant ceases to be a Director prior to the Vesting Date due to Retirement,
death or Disability, the Restricted Stock Units subject to this Agreement shall
accelerate and the Restricted Stock Units shall become fully vested and payable
under the terms and conditions set forth in the Plan, and with respect to
Restricted Stock Units for which the Participant has previously made a valid
deferral election, in a manner consistent with the terms and conditions of such
election.
        
2.2    Change of Control. Upon a Change of Control, the vesting of the
Restricted Stock Units shall accelerate and the Restricted Stock Units shall
become fully vested and payable to the extent and under the terms and conditions
set forth in the Plan and, with respect to Restricted Stock Units for which the
Participant has previously made a valid deferral election, in a manner
consistent with the terms and conditions of such election.


3.    Taxes. The Participant is ultimately responsible for all taxes owed in
connection with this Restricted Stock Unit Award.





--------------------------------------------------------------------------------






4.    Code Section 409A. Payments made pursuant to this Agreement and the Plan
are intended to qualify for an exception from Section 409A of the Internal
Revenue Code. Notwithstanding any other provision in this Agreement and the
Plan, the Company, to the extent it deems necessary or advisable in its sole
discretion, reserves the right, but shall not be required, to unilaterally amend
or modify this Agreement and/or the Plan so that the Restricted Stock Units
granted to the Participant qualify for exemption from or comply with Code
Section 409A; provided, however, that the Company makes no representations that
the Restricted Stock Units shall be exempt from or comply with Code Section 409A
and makes no undertaking to preclude Code Section 409A from applying to the
Restricted Stock Units.


5.    Undertaking. The Participant hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the Restricted Stock Units
pursuant to the provisions of this Agreement.


6.    Restrictions on Transfer. Notwithstanding anything in the Plan to the
contrary, the Restricted Stock Units granted pursuant to this Award may not be
sold, pledged (as collateral for a loan or as security for the performance of an
obligation or for any other purpose), assigned, hypothecated, transferred,
disposed of in exchange for consideration, made subject to attachment or similar
proceedings, or otherwise disposed of under any circumstances.


By the Participant's signature and the Company's signature below, the
Participant and the Company agree that this grant is governed by this Agreement
and the Plan.


EXECUTED as of the Restricted Stock Unit Date of Grant.


STARBUCKS CORPORATION


By        


Its    CHAIRMAN AND CEO        


PARTICIPANT




Signature___________________                    















